Title: To Benjamin Franklin from Harmon Courter, 5 May 1778
From: Courter, Harmon
To: Franklin, Benjamin


Gentleman
Boston May 5th 1778
I have the Pleasure to in forme You Of Our Safe Arivle At Boston After A passage Of 7 Weaks and 2 Days. We had Nothing but Contrary Winds the hole Passage. The Capt. And All his Officers have Yoused Me Very Well. Our Armeyes Are in good Sperits. The Nuse is that Admiral how and All his Ship Crue Are Lost in A gale Of Wind. This Day I set Out for Congres. Capt. Nickleson has Rive Safe At Portmout And the french 20 Gun Ship At Boston After 10 Weakes Passage And Mr. Dean had Arived safe in Plimot and Was Gone to Congres and I have No More Nuse At Present and So I remain Your Gentlemen Your Most Respect Humble Sarvent
Harmon Courter
 
Addressed: To / The hon: Benj. Frankling Esqr. / Member of Congress / for North America / At Paris
Notation: Herman Courters Letter. Boston May 5. 1778
